FZLED ZN
                                                                    Court of Appeals
                                                                                             t
                                                                     MAR     7 2019
                              No. 05-18-00868-CV
                                                                       Lisa Matz
                                                                   Clerk, 5th District


                      IN THE COURT OF APPEALS
                  FOR THE FIFTH DISTRICT OF TEXAS
                                                          '                              I

                               Brigetta D'Olivio
                                          Defendant-Appellant
                                      v.

                          Greg Fox and Laura Fox,
                                         Plaintiffs-Appellees



                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                          Tr. Ct. No. DC-16-05606



      .APPELLANT'S EMERGENCY MOTION TO EXTEND TIME
             TO FILE APPELLANT'S AMENDED BRIEF


TO THE FIFTH COURT OF APPEALS:



      The undersigned, Brigetta D'Olivio, Appellant Pro Se, files this Emergency

Motion To Extend Time To File Appellant's Amended Brief from March 7, 2019

to March 28, 2019, and would show the Court as follows:



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                       1
1. Pursuant to TRAP 10.3(a)(l) and 10.3(a)(3), Appellant files the within

Emergency Motion To Extend Time To File Appellant's Amended Brief

2. Pursuant to TRAP 10.S(b)(l)(a), Appellant's Amended Brief is due March 7,

2019.

3. Pursuant to TRAP 10.S(b)(l)(b), Appellant is seeking an extension to file her

Amended Brief on March 28, 2019.

4. This is an appeal from a final judgment after a bench trial in a contract dispute.

5. The bench trial took place on November 21-22, 2017. The Final Judgment,

which is dated May 2, 201 7, was filed on the Court Portal for the first time on May

7, 2018.

6. On July 30, 2018, Movant filed Notice of Appeal.

7. This is Appellant Pro Se' s 2nd request to extend time to file her Amended Brief.

8. A denial of Appellant's within emergency motion to extend time to file

Appellant's Amended Brief will cause irreparable harm and prejudice to Appellant.

9. That Appellant files her Emergency Motion To Extend Time To File Appellant's

Amended Brief, not for purposes of delay, but in the interest of justice.

10. There are extraordinary circumstances that have led to the filing of the within

emergency motion.




APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                          2
                                  BACKGROUND

11. On December 17, 2018, Appellant's former attorney, Timothy Hootman,

(Hootman),filed Appellant's Brief, despite the fact that Appellant, Hootman and

atty Gary Patterson had a pre-scheduled meeting for December 18, 2018, at

Hootman's office in Houston, and despite the fact that Appellant had asked

Hootman not to file it before said meeting.

12. Said meeting was scheduled for a number of reasons, which included the fact

that the trial transcript had been altered, that Hootman had failed to have all of the

relevant pleadings/records sent up to the Court of Appeals and that Hootman had

failed to address all of the appealable issues in said Brief.

13. On January 14, 2019, Hootman filed an unopposed motion to withdraw as

attorney for Appellant.

14. On January 15, 2019, the Court of Appeals granted Hootman's unopposed

motion to withdraw.

15. On January 18, 2019, Appellant Pro Se filed Appellant's Amended Motion To

Amend Appellant's Brief. Appellees did not respond, despite being served.

16. On January 23, 2019, the Court of Appeals granted Appellant Pro Se's

Amended Motion To Amend Appellant's Brief, with a due date of February 21,

2019.



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                           3
17. On February 12, 2019, Appellant Pro Se filed her first "Motion To Extend

Time To File Appellant's Amended Brief'. Appellant served Appellees via

certified mail. Said certified number was: 70181830000038971882. Appellees did

not respond.

18. Appellant's February 12, 2019 Motion To Extend Time To File Appellant's

Amended Brief was in reference to the following:

   a. Volume 10 of the Reporter's Record,

   • Evidence that had been admitted during the trial was not included in Vol. 10,

      but was not listed as being excluded.

   • Evidence that was excluded during trial was included in Vol. 10 as being

      admitted.

   • Evidence that was fabricated since the trial had ended was also included in

      Vol. 10 as being admitted.

  b. Pleadings/Records that had been previously filed with the Court Clerk for the

   191 st District Court were missing and/or removed without a Court Order. These

  pleadings and records are relevant and material to Appellant's Amended Brief.

   c. Meeting with District Clerk, Felicia Pitre on January 18, 2019 regarding

  missing and/or removed pleadings/records filed, and records not previously

  filed on a certain date suddenly replacing records that were previously filed but



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                         4
   removed wherein, Felicia Pitre stated she would contact IT Department

  regarding manipulation of filed pleadings/records, etc.

  d. Communication with Claudia McCoy who had confirmed on January 7,

   2019, that there was no record at the Court of Appeals for Appellant's

   Supplemental Request For Clerk's Record filed with the Court Clerk on

  December 31, 2018. That despite said supplemental request having been filed

  by Hootman on December 31, 2018, said supplemental request was not filed on

  the Court Portal until January 8, 2019. This is further despite the fact that there

  is now a notation on the Court Portal that said supplemental request for clerk's

  record was being prepared on January 4, 2019.

  e. Appellant's Supplemental Request for Clerk Record filed Jan. 16, 2019

      • Notation on Court Portal on Jan. 16, 2019 to "Bill Pro Se for this

         supplement"

      • Notation on Court Portal on Jan. 17, 2019 for Clerk's Record Payment

         Notice

      • Correspondence to the Court Clerk on Feb. 12, 2019 for documentation

         of said payment notice.

  f. Appellant's Supplemental Request For Reporter's Record on Jan.16, 2019

  • January 18, 2019 voicemail from Melba Wright, Court Reporter for the 191 st

      District Court, regarding one of the requested hearings having already been
APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                         5
      transcribed, but which was transcribed incorrectly. Melba Wright stated that

      she was going to notify the Court of Appeals on how to proceed.

   • Feb. 12, 2019 filed Correspondence to Ms. Wright requesting copies of any

      and all correspondence to the Court of Appeals regarding said incorrect

      hearing transcript.

   g. Appellant's Supplemental Request For Clerk's Record filed Feb. 12, 2019

19. The Court of Appeals granted Appellant Pro Se's first Motion To Extend Time

to File Appellant's Amended Brief to March 7, 2019.

20. On February 26, 2019, Appellant filed "Appellant's Motion To Extend Time

To File Appellant's Amended Brief'. Appellant served Appellees via certified

mail. Said certified number was: 70181830000038975668.

21. On February 27, 2019, Appellees filed "Appellees Objection To Motion For

Extension Of Time". Appellees, however did not serve Appellant said objection.

22. On March 1, 2019, Appellees then filed "Appellees Amended Objection To

Motion For Extension Of Time". Said objection was still in relation to Appellant's

February 26, 2019 motion. Appellees again failed to serve Appellant said amended

objection.

23. On February 27, 2019, Appellant filed "Appellant's Amended Motion To

Extend Time To File Appellant's Amended Brief'. Appellant served Appellee via



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                        6
certified mail. Said certified number was: 70181830000038975682. Appellees did

not respond.

24. On March 1, 2019, Appellant filed "Appellant's 2nd Amended Motion To

Extend Time To File Appellant's Amended Brief'. Appellant served Appellees via

certified mail. Said certified number was: 70181830000038975729. Appellees did

not respond.

25. On March 4, 2019, Appellant filed "Appellant's 3rd Amended Motion To

Extend Time To File Appellant's Amended Brief'. Appellant served Appellees via

certified mail. Included in said service was a letter to the Court of Appeals, dated

March 4, 2019. Said letter was also attached as an exhibit in "Appellant's 3rd

Amended Motion To Extend Time To File Appellant's Amended Brief. Said

certified number was: 70181830000038975255.

26. On March 6, 2019, Appellees filed "Appellees Response To Motion For

Extension Of Time". Appellees again did not serve Appellant.

27. Said, "Appellant's 3rd Amended Motion To Extend Time To File Appellant's

Amended Brief' was Appellant Pro Se's second request for extension of time to

file her Amended Brief.

28. Appellant's 3rd Amended Motion To Extend Time To File Appellant's

Amended Brief was filed due to the following extraordinary circumstances:



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                          7
   a. Thirty-eight (38) records that have been previously requested to be sent up to

the Court of Appeals have not yet been sent up. All of the clerk's records that have

been requested are relevant and material to the issues being raised in Appellant's

Amended Brief.

   b. There are at least six (6) records that had been previously filed with the

Court Clerk for the 191 st District Court, which are now missing and/or removed

from the Court Portal without a Court Order. Said records are also relevant and

material to the issues being addressed in Appellant's Amended Brief. Said records

include:

   • Defendant's Answer to Motion To Withdraw, filed August 21, 2017

   • Defendant's Motion To Exclude Expert Testimony and Report, filed

      November 20, 2017.

   • Notice of Past Due, filed on or about June 6, 2018

   • DWOP Notice, which, according to the Court Portal, was mailed to all

      parties. A hearing for said DWOP was originally scheduled for August 11,

      2016, but was then cancelled without any records indicating why it was

      canceled.

   • Order Denying Defendant's Amended Special Exceptions, filed on or about

      December 22, 2017.



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                         8
   • Order Denying Defendant's Demand For Arbitration, filed on or about

      December 22, 201 7

   c. There are missing invoices, improper invoices and invoices not sent to

Appellant as it relates to the above-referenced thirty-eight (38) records, which

correspond to five (5) supplemental clerk's records requests .Said Supplemental

Requests For Clerk's Records were filed on the following dates:

   • December 31, 2018, filed by atty Hootman

   • January 16, 2019, filed by Appellant Pro Se

   • February 12, 2019, filed by Appellant Pro Se

   • February 26, 2019 , filed by Appellant Pro Se

   • February 27, 2019, filed by Appellant Pro Se

  e. One (1) of said five (5) supplemental clerk's records requests was filed under

an unrelated cause number. This is despite the fact that said supplemental clerk's

records request specifically identified the correct cause number (DC-16-05606).

Another supplement request was not filed on the portal despite having been filed,

and despite having a file stamp. That said supplemental request was filed only

after Appellant asked why it wasn't filed and only after Appellant sent

correspondence to Angela Conejo requesting her to locate and file it.

   f. The fact that an Invoice, dated February 13, 2019, was received by Appellant,

that is not listed on any portal for any date. Said Invoice, dated February 13, 2019
APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                          9
also did not correspond to any of Appellant's above-referenced supplemental

request for clerk's records. Multiple requests to District Clerk, Felicia. Pitre,

Document production, Lead Clerk, Gay Lane and Transcripts Department, District

Deputy Clerk, Angela Conejo for clarification of said invoice have also gone

unanswered.

   g. Incorrect and altered Reporter's Records, for which two more letters were

sent to the Court Reporter for the 191 st District Court, Melba Wright, but for which

she too has completely failed to respond. Said letters were sent via certified mail.

Letter dated February 13, 2018 with Certified Mail tracking number: 7018 1830

0000 3897 1851; letter dated February 28, 2019 with Certified Mail tracking

number: 7018 1830 0000 3897 1851. Melba Wright of Wright Reporter's, LLC has

failed to respond.

   f. Felicia Pitre's failure to respond substantively, and then not at all, to

Appellant's repeated requests for clarifications, corrections and invoices that relate

to each outstanding supplemental clerk records requests.

 g. Since Ms. Pitre failed to cooperate with Appellant's requests for clarification,

corrections and correct invoices, Appellant filed correspondence with the Court

Clerk of the 191 st District Court on February 25, 2019. Since filing said

correspondence, references to Appellant's supplemental requests for clerk's

records on the court portal have changed.

APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                           10
29. Despite the fact that "Appellant's 3rd Amended Motion To Extend Time To

File Appellant's Amended Brief' is supported by documented evidence and also

conforms to Rules 10.S(b)(l)(c) and 10.3 (a)(l) of TRAP, the Court has not ruled.

30. That in addition to all of the above stated extraordinary circumstances, which

are outline above and which continue to persist, Appellant files the within

emergency motion pursuant to Rule 10.3(a)(3) of TRAP and does so for the

following additional reasons:

a. There are currently two (2) supplemental requests for clerk's records for which

an invoice has not been provided to Appellant.

b. The Court Reporter for the 191 st District Court, Melba Wirght, continues to fail

to respond to Appellant's requests for corrections and other relevant information,

which were mailed via certified mail. This is also addressed in "Appellant's

Motion To Extend Time To File Appellant's Amended Motion", filed February 12,

2019 and "Appellant's 3rd Amended Motion To Extend Time To File Appellant's

Amended Brief', filed March 4, 2019.

c. Despite having her requests for clarifications, correct invoices and corrections to

the Clerk's Records, in good faith, Appellant has paid the February 25, 2019

invoice. Said Invoice was for $1018.00, and referenced 993 pages. Appellant has

paid said invoice, in full. Despite said invoice being $1,018.00 and despite

Appellant having paid in full, said corresponding receipt erroneously states that

APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                          11
Appellant has an outstanding balance due, (Exhibit 1, Invoice, dated February 25,

2019 and Receipt, dated March 6, 2019).

d. In furtherance of good faith, Appellant has paid, in full, another invoice, dated

March 5, 2019. Said invoice was for $59.00, and referenced 34 pages. Despite said

invoice being $59.00 and despite Appellant having paid, in full, for said invoice,

said corresponding receipt erroneously states that Appellant has a balance due,

(Exhibit 2, Invoice, dated March 5, 2019 and Receipt, dated March 6, 2019).

e. Despite Appellant having paid, in full, on February 19, 2019, for her February

12, 2019 Supplemental Request For Clerk's Record, there is no indication

anywhere on the Court Portal that the Court of Appeals has received, or that a

confirmation number has been sent to the Court of Appeals. This is despite the

fact, that said invoice was paid sixteen ( 16) days ago. Said invoice and

corresponding receipt are included as an exhibit in "Appellant's 3rd Amended

Motion To Extend Time To File Appellant's Amended Brief', filed March 4, 2019.

f. On March 6, 2019, Appellant filed correspondence with the Court of Appeals,

wherein she addressed the ongoing issue of the thirty-eight (38) records not yet

having been sent up to the Court of Appeals, despite having been requested as far

back as December 31, 2018; the, at least, six ( 6) records/pleadings that were

previously filed, but that are now are missing and/or have been removed from the

Court Portal, etc. (Exhibit 3, Letter to COA, dated March 6, 2019).

APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                          12
g. In addition, in said correspondence to the Court of Appeals, dated March 6,

2019, Appellant included copies of said receipts and invoices (Exhibits 1, 2). Said

correspondence was also sent to Appellees attorney, David Kleiman via certified

mail.

    EXTENDING APPELLANT'S TIME TO FILE APPELLANT'S
   AMENDED BRIEF WILL NOT CAUSE ANY HARM TO APPELLEES

31. Appellant has never waived her right to be served.

32. Appellees have not served Appellant with the following:

a. "Appellees' Objection To Motion For Extension of Time", filed Feb. 27, 2019;

b. "Appellees 'Amended Objection To Motion For Extension of Time", filed

    March 1, 2019;

c. "Appellees' Response To    3rd   Amended Motion For Extension of Time", filed

    March 6, 2019

In his Certificates of Service for each of said the above-referenced objections,

Appellees'attomey, David M. Kleiman, (Kleiman) states, in part, "I hereby certify

that a true and correct copy of this document has been served upon Appellant

Brigetta D 'Olivio via the Court's eFiling service at

beautifulhomesbvbrigetta1cvgmail.com, on this ... ".

33. Said statement in each of said certificates of service by Kleiman is absolutely

false.


APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                           13
34. Appellant has never registered, nor has she ever given any person(s), nor any

entity, the permission to register her as an e-filer with any EFSP, including

Texasonline.gov. Appellant does not have an e-File account with any EFSP.

35. If Kleiman insists that she does, then Kleiman needs to produce the

registration, including from which IP address said registration was made, because

Appellant has never registered, and therefore, nor has she ever provided, nor has

she ever given permission to any person(s), nor entity to provide and/or use her

email address on any EFSP . Having an email address does not constitute

registration, nor does it create an account, as an e-filer with any EFSP.

36. Appellant has also not been served Appellees' above referenced filings via

email, certified, first class or regular mail. Simply filing a document does not

constitute service and, therefore, Appellees have not complied with Rule 9.5 of

TRAP.

37. It is clear from the absence of response by Appellees to Appellant's prior

motions to the Court of Appeals, that Appellees' only reason for filing said

objection to "Appellant's 3rd Amended Motion To Extend Time to File Appellant's

Amended Brief' was done, not for any legitimate purpose, but rather as an attempt

to gain a tactical advantage over Appellant by having her file her Amended Brief

without the complete, relevant and material records at the Court of Appeals.



APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                         14
   38. It is further designed to prevent Appellant from addressing the multitude of

   appealable issues birthed from the trial court proceedings of the underlying cause

   number. Appellees are desperate to conceal the fraud they perpetrated, not only on

   Appellant at the trial level, not only against the Court at the trial level, but also

   against the Court of Appeals. Appellees know that the records, which Appellant

   has requested from the Court Clerk, and which are relevant and material to

   Appellant's Amended Brief will expose the fact that the underlying cause was

   brought without merit in fact or law, and it will further show that Appellees tainted

   the record on appeal by fabricating and altering evidence.

   39. That the within motion is not brought for the purpose of delay, but in the

   interest of justice and in contemplation of the avoidance of irreparable harm and

   prejudice to Appellant.

      WHEREFORE, Appellant prays that this Court grant, in its entirety,

   Appellant's Emergency Motion To Extend Time To File Appellant's Amended

   Brief on March 28, 2019 and for whatever further relief this Court deems fair and

  just.

  Respectfully Submitted,




  ~
; ; : ; : : D'Olivio
   Appellant Pro Se
   APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                              15
3800 Pebblecreek Ct., #120
Plano, TX 75023
214-733-7204




APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                     16
                                     No. 05-18-00868-CV
                              IN THE COURT OF APPEALS
                           FOR THE FIFTH DISTRICT OF TEXAS

                                       Brigetta D'Olivio
                                                        Defendant-Appellant
                                               v.
                                    Greg Fox and Laura Fox
                                                        Plaintiffs-Appellees

                        On Appeal from the 191 st Judicial District Court
                                    Dallas County, Texas
                                   Tr. Ct. No. DC-16-05606

                                SWORN AFFIDAVIT
BEFORE ME, the undersigned, on this day personally appeared Brigetta D'Olivio. Known to

me to be the person whose signature is set forth herein. My name is Brigetta D'Olivio. I am over

18 years of age. I am a resident of Collin County, TX and am fully competent to make this

affidavit. I am the Appellant in the above-referenced case (No. 05-18-00868-CV). The facts

stated in the foregoing "Appellant's Emergency Motion To Extend Time To File Appellant's

Amended Brief', and the facts set forth therein are within my personal knowledge and the same

are true and correct.




Plano, TX 75023
214-733-7204

SUBSCRIBED and SWORN to before me, the undersigned, on this 7th day of March 2019, to
                   d and seal of office .


                                   .:-t~~~!'.tfi/~   RICHARD HERNANDEZ
                                  [f{~·:~i Notary Public, State of Texas
                                  ';.:fe,~.~/lf
                                    , ,~ •. '«<' Comm. Expires 09-20-2020
                                    ,,,,,Rf,,,,,,    Notary ID 130829371
In and for the State of Texas
APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                                      17
                               EXHIBIT 1
APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                     18
                                  FELICIA PITRE
                           DALLAS COUNTY DISTRICT CLERK
                             600 Commerce Street, Suite 101
                                Dallas, Texas 75202-4604


IN ACCOUNT WITH

                                                  DATE: February 25, 2019
BRIGETTA D'OLIVIO
3800 PEBBLECREEK CT
PLANO TX 75023


                                                  INTERNAL REVENUE SERVICE
                                                  IDENTIFICATION No.: XX-XXXXXXX
Cause No. DC-16-05606

Style of Case
GREG FOXet al
vs.
BRIGETTA D'OLIVIO

Pages: 993
Supplemental Clerk's Record Fee-                          $993.00
Transcript Fee-                                           $ 25.00
Attorney Copy Fee- NIA                                    $ 0.00

Total Fee-                                                $1018.00


Supplemental Clerk's Record will be delivered to the Court of Appeals upon payment.
Please forward payment with invoice in the next 3 business days.

Please return a copy of this statement with remittance.

Thank you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202
                                                OFFICIAL RECEIPT
                   DALLAS COUNTY OFFICIAL RECEIPT FELICIA PITRE, DISTRICT CLERK
Payor                                                                                                   Receipt No.
D'OLIVIO, BRIGEITA                                                                             15104-2019-DCLK
3800 PEBBLECREEK CT.
PLANO, TX 75023                                                                                    Transaction Date
                                                                                                       03/6/2019
l Description                                                                                        Amount Paid    I
 D'OLIVIO, BRIGETTA
            DC-16-05606
            GREG FOXet al vs. BRIGETTA D'OLIVIO
                                JURY FEE                                                                     7.69
                                TRANSCRIPT FEE                                                              77.28
                                TRANSCRIPT FEE                                                             191.73
                                TRANSCRIPT FEE                                                             700.69
                                TRANSCRIPT FEE                                                              40.61
                                SUBTOTAL                                                                 1,018.00
                                Remaining Balance Due: $461.00




                                                                        PAYMENTTOTAL '~~~~1~,0_1a_.o_o~I

                                                                            CASH Tendered               1 020.00
                                                                              Total Tendered            1,020.00
                                                                                     Change                 2.00
                               03/06/2019               Cashier                 Audit
                               12:28 PM                 Station DC124       62900194
                                                OFFICIAL RECEIPT
                               EXHIBIT 2
APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                     19
                                   FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK
                              600 Commerce Street, Suite 101
                                 Dallas, Texas 75202-4604


 h ACCOUNT WITH

                                                  DATE:   March 5, 2019
BRIGETTA D'OLIVIO
3800 PEBBLECREEK CT
PLANO TX 75023


                                                  11\TER!\AL REVE'.\UE SERVICE
                                                  IDE'.\TIFICATJO'.\ NO.: XX-XXXXXXX
Cause J'\o. DC-16-05606

Style of Case
GREG FOXet al
vs.
BRIGETTA D'OLIVIO

Pages: 34
Supplemental Clerk's Record Fee-                          $34.00
Transcript Fee-                                           $25.00
Attorney Copy Fee- r,;./A                                 $ 0.00

Total Fee-                                                $59.00


Supplemental Clerk's Record will be delivered to the Court of Appeals upon payment.
Please forward payment with invoice in the next 3 business days.

Please return a copy of this statement with remittance.

Thank you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Com1s Building
600 Commerce Street, Suite 200
Dallas, Texas 75202
                                              OFFICIAL RECEIPT
                DALLAS COUNTY OFFICIAL RECEIPT FELICIA PITRE, DISTRICT CLERK
ror                                                                                                  Receipt No.
)LIVIO, BRIGETTA                                                                            15105-2019-DCLK
)0 PEBBLECREEK CT.
ANO, TX 75023                                                                                   Transaction Date
                                                                                                     03/6/2019
escription                                                                                        Amount Paid    I
'OLIVIO, BRIGETIA
          DC-16-05606
          GREG FOXet al vs. BRIGETIA D'OLIVIO
                              JURY FEE                                                                    0.45
                              TRANSCRIPT FEE                                                              4.48
                              TRANSCRIPT FEE                                                             11.12
                              TRANSCRIPT FEE                                                             40.59
                              TRANSCRIPT FEE                                                              2.36
                              SUBTOTAL                                                                   59.00
                              Remaining Balance Due: $402.00



                                                                      PAYMENTTOTAL ~'~~~~5_9._00_,i

                                                                         CASH Tendered                   60.00
                                                                           Total Tendered                60.00
                                                                                  Change                  1.00
                             03/06/2019               Cashier                 Audit
                             12:32 PM                 Station DC124       62900207
                                              OFFICIAL RECEIPT
                               EXHIBIT 3
APPELLANT'S EMERGENCY MOTION TO EXTEND TIME TO FILE APPELLANT'S AMENDED BRIEF
                                     20
D'Olivio v. Fox. ET Al               Case No. 05-18-00868-CV Tr. Ct. No. Dc-16-05606                Ext5ion Motion Pending



                                       BRIGETTA D'OLIVIO
                                 3800 PEBBLECREEK CT. APT. 120
                                        PLANO, TX 75023
                                                   214-733-7204

                                                                                         I
LIZA MATZ
Clerk of the Court, Court of Appeals                                 DATE: March 6, 2019
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce St., Suite 200                                                                                                  I
Dallas, Texas 75202


Re: Case No. 05-18-00868-CV (Tr. Ct. No. DC-16-05606)

Style: Brigetta D'Olivio

   v. Greg Fox and Laura Fox



Dear Ms. Matz,

Appellant, Brigetta D'Olivio filed on February 26, 2019, her "Motion To Extend Time" to file
Appellant's Amended Brief.
On March 4th, 2019, Appellant then filed her "Appellant's                  3rd   Amended Motion To Extend Time
To File Appellant's Amended Brief'.

Appellee's Laura and Greg Fox, through their attorney, David M. Kleiman, have not served the
AppeIIant. As stated in said March 4th, 20 I 9 "Appellant's 3rd Amended Motion To Extend Time
To File Appellant's Amended Brief', the Certificates of Service filed by attorney Kleiman, are
false.
Simply filing the ''Appellee 's Objection to Motion For Extension of Time" and "Appellee 's
Amended Objection to Motion For Extension of Time", with the 5th Court of Appeals, and stating
that he e-::filed Appellant (Appellant does not have an e-file account nor has Appellant ever
registered for an e-file account, nor given anyone nor any entity, the permission to register her as
an e-filer on any EFSP) does not constitute service.
Appellant has moved the Court of Appeals through the filed March 4th, 2019, "Appellant's 3rd
Amended Motion To Extend Time To File Appellant's Amended Brief', for the following reasons
(Appellant's pending Motion details the partial list, listed below):

    1. Thirty-Eight (38) Records that have been previously requested to be sent up to the Court
       of Appeals, have not been sent up.

                                                           I of6
                   Correspondence Letter to 5th Court of Appeals-Attn. Li7JJ Matz dated 3/612019- 2 pages
                                            Invoice & Receipt- $59.00- 2 pages
                                          Invoice & Receipt- $1018.00- 2 pages
 o·olivio \.Fox.Er Al               Case :--.o. 05-18-00868-CV Tr. Ct. "\;o. Dc-16-05606            Extension Motion Pending



    2. At least six (6) Records that had been previously filed with the Court Clerk for the 191 ' 1
       District Court (Cause No. DC-16-05606) are now missing and/or have been removed
       from the Court Portal without a Court Order to do so.
    3. There are errors and alterations in the Reporter's Record.
    4. There are missing invoices, improper invoices and invoices not sent to Appellant as it
       relates to the above-referenced thirty-eight (38) records requested
    5. The District Clerk's Ofiice and Felicia Pitre have failed to respond to requests made by
       Appellant in regards to invoices, filings, including Supplemental Requests filed with
       proper cause number (DC-16-05606) yet, improperly filed on portal by District Clerks
       under the improper cause number (DC-18-18015)
    6. Errors in Master Index of Reporter's Record
    7. Manipulation of the Court Portal
    8. Etc.,

Appellant, in good faith, has paid the invoice received on March 5th, 2019, (albeit, no reference
on invoice indicating what Supplemental Request-file stamped date and time, it pertains to -
Appellant requested in writing for clarification and the District Clerk's Office bas faiJed to
communicate and answer Appellants' requests for clarification) in the amount of $5 9. 00.

Appellant, in good faith ha~ ?aid a\'\. invQice dated Febi::uai::y 25, 2019, (albeit, no reference on
invoice indicating what Supplemental Request-file stamped date and time, it pertains to-
Appellant requested in writing for clarification and the District Clerk's Office has failed to
communicate and answer Appellants' requests for clarification) in the amount ofSIOI8.00.

Receipts for invoices, are paid in full and are enclosed in this letter.

Although the invoices received as of March 5th, 2019, are paid in full and paid in good faith, the
Records requested by Appellant must be prepared and sent up to the 5th Court of Appeals with
confirmation of such and, with the Appellant requiring time to review the records for accuracy
and completeness. There are invoices for Supplemental Requests for Clerk· s Record. not yet
received.
The Appellant's Brief is scheduled for March 7, 2019.

The Appellant has shown good cause and believes that in the interest of justice, the ··Appellant's
3rd Amended 1\1otion To Extend Time To File Appellant's Amended Brief', be answered and

granted.



Respectfully Yours,




Brigetta D'OliYio, Appellant-Pro-Se
                                                         I of6
                  Correspondence Letter to 5" Court of Appeals-Attn. Li1a yfatL dated 3,'6, 2019- 2 page,
                                             1


                                           Imoice & Receipt- S59.00- 2 pages
                                          Im oice & Receipt- S 1018.00- 2 pages
                                   FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK
                              600 Commerce Street, Suite 101
                                   Dallas, Texas 75202-4604


h ACCOUNT WITH

                                                  DATE: March 5, 2019
BRIGETTA D'OLIVIO
3800 PEBBLECREEK CT
PLANO TX 75023


                                                  ll\TEMAL REVE~UE SERVICE
                                                  lDE'.'iTIFICATIO'.'i No.: XX-XXXXXXX
Cause No. DC-16-05606

Style of Case
GREG FOXet al
vs.
BRIGETTA D'OLIVIO

Pages: 34
Supplemental Clerk's Record Fee-                          S34.00
Transcript Fee-                                           $25.00
Attorney Copy Fee- l\"/A                                  $   0.00

Total Fee-                                                $59.00


Supplemental Clerk's Record will be delivered to the Court of Appeals upon payment.
Please.forward payment with invoice in the next 3 business days.

Please return a copy of this statement with remittance.

Thank you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202
                                              OFFICIAL RECEIPT
                DALLAS COUNTY OFFICIAL RECEIPT FELICIA PITRE, DISTRICT CLERK
,or                                                                                                   Receipt No.
)LIVIO, BRIGETIA                                                                             15105-2019-DCLK
)0 PEBBLECREEK CT.
ANO, TX 75023                                                                                    Transaction Date
                                                                                                      03/6/2019
escription                                                                                         Amount Paid    I
'OLIVIO, BRIGETIA
          DC-16-05606
          GREG FOXet al vs. BRIGETIA D'OLIVIO
                              JURY FEE                                                                     0.45
                              TRANSCRIPT FEE                                                               4.48
                              TRANSCRIPT FEE                                                              11.12
                              TRANSCRIPT FEE                                                              40.59
                              TRANSCRIPT FEE                                                               2.36
                              SUBTOTAL                                                                    59.00
                              Remaining Balance Due: $402.00



                                                                       PAYMENTTOTAL~I~~~~59_._oo_.l
                                                                          CASH Tendered                   60.00
                                                                            Total Tendered                60.00
                                                                                   Change                  1.00

                             03/06/2019               Cashier                  Audit
                             12:32 PM                 Station DC 124       62900207
                                              OFFICIAL RECEIPT
                                  FELICIA PITRE
                           DALLAS COUNTY DISTRICT CLERK
                             600 Commerce Street, Suite 101
                                Dallas, Texas 75202-4604


IN ACCOUNT WITH

                                                  DATE: February 25, 2019
BRIGETTA D'OLIVIO
3800 PEBBLECREEK CT
PLANO TX 75023


                                                  INTERNAL REVENUE SERVICE
                                                  IDENTIFICATION No.: XX-XXXXXXX
Cause No. DC-16-05606

Style of Case
GREG FOXet al
vs.
BRIGETTA D'OLIVIO

Pages: 993
Supplemental Clerk's Record Fee-                          $993.00
Transcript Fee-                                           $ 25.00
Attorney Copy Fee- N/A                                    $ 0.00

Total Fee-                                                $1018.00


Supplemental Clerk's Record will be delivered to the Court of Appeals upon payment.
Please forward payment with invoice in the next 3 business days.

Please return a copy of this statement with remittance.

Thank you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202
                                                OFFICIAL RECEIPT
                   DALLAS COUNTY OFFICIAL RECEIPT FELICIA PITRE, DISTRICT CLERK
Payor                                                                                                   Receipt No.
D'OLIVIO, BRIGETIA                                                                             15104-2019-DCLK
3800 PEBBLECREEK CT.
PLANO, TX 75023                                                                                    Transaction Date
                                                                                                        03/6/2019
I Description                                                                                        Amount Paid    !
 D'OLIVIO, BRIGETTA
            DC-16-05606
            GREG FOXet al vs. BRIGETTA D'OLIVIO
                                JURY FEE                                                                     7.69
                                TRANSCRIPT FEE                                                              77.28
                                TRANSCRIPT FEE                                                             191.73
                                TRANSCRIPT FEE                                                             700.69
                                TRANSCRIPT FEE                                                              40.61
                                SUBTOTAL                                                                 1,018.00
                                Remaining Balance Due: $461.00




                                                                        PAYMENTTOTAL ''--~~-1~,0_18~._oo__,j

                                                                            CASH Tendered               1 020.00
                                                                              Total Tendered            1,020.00
                                                                                     Change                 2.00
                               03/06/2019               Cashier                  Audit
                               12:28 PM                 Station DC124        62900194
                                                OFFICIAL RECEIPT
                             No. 05-18-00868
                      IN THE COURT OF APPEALS
                   FOR THE FIFTH DISTRICT OF TEXAS




                                 Brigetta D'Olivio
                                           Defendant-Appellant

                                           V.

                            Greg Fox and Laura Fox
                                            Plaintiff-Appellee



                    On Appeal from the 191 st Judicial District Court
                                Dallas County, Texas
                              Tr. Ct. No. DC-16-05606



                            CERTIFICATE OF SERVICE


I, Brigetta D'Olivio, Appellant in the above-caption case, do certify that on the

7th day of March 2019, I served David M. Kleiman, who is the attorney for

Appellees Greg Fox and Laura Fox, the within "Appellant's Emergency Motion

To Extend Time To File Appellant's Amended Brief'', dated March 7, 2019. Said

service was made via certified mail service, cc#, 7018 1830 0000 3897 5279

at the last known address for David M. Kleiman:

Vincent Serafino Geary Waddell Jenevein Law Firm

David M. Kleiman
1601 Elm St. Suite 4100 Dallas,

TX 75201.




 rige a D'Olivio, Appellant
3800 Pebblecreek Ct, #120
Plano, TX 75023
214-733-7204
beautifulhomesbybrigetta@gmail.com